Citation Nr: 1134459	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-32 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted in order to reopen a claim for hepatitis C.

3.  Entitlement to service connection for muscle pain, diagnosed as fibromyalgia, to include as due to service in the Southwest Asia Theater of Operations.  

4.  Entitlement to service connection for a gastrointestinal disorder, diagnosed as irritable bowel syndrome, to include as due to service in the Southwest Asia Theater of Operations.  

5.  Entitlement to service connection for chronic fatigue syndrome to include as due to service in the Southwest Asia Theater of Operations.

6.  Entitlement to service connection for hemangiomas of the liver.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  He also had unconfirmed service from March 1981 to March 1982 as well service in the Army National Guard.  

This matter is on appeal from decisions in June 2005 and April 2008 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama, and St. Petersburg, Florida, respectively.  Jurisdiction over the current appeal is maintained by the RO in Montgomery, Alabama.  

There is a previous July 2002 Board decision of record that denied entitlement to service connection for a joint and muscle pain due to an undiagnosed illness.  There is also a RO decision from March 1998 that denied service connection for a stomach and intestine disorder as due to an undiagnosed illness.  Both of these decisions are now final.  

Ordinarily, "new and material" evidence must be presented to reopen a claim subject to a final decision before consideration of the claim again on the merits.  See 38 C.F.R. § 3.156(a) (2010).  This notwithstanding, there are supervening circumstances here, in that the law on presumptive service connection due to undiagnosed illness where premised on Persian Gulf War service has since been amended to include fibromyalgia and irritable bowel syndrome as a "qualifying chronic disabilities" for purposes of presumptive service connection.  See 68 Fed. Reg. 34539-43 (June 10, 2003), later codified at 38 C.F.R. § 3.317(a)(2)(i)(B).  

Moreover, effective August 15, 2011, 38 C.F.R. § 3.317 was again amended to further expand the scope of this section by replacing the term "irritable bowel syndrome" with the term "functional gastrointestinal disorders, " which include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  See 76 Fed. Reg. 41696-98 (July 15, 2011), later codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3).  The attached note to this subsection clarifies that these disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  

Where a change in law provides a new basis for entitlement to a benefit sought for which a claim was previously denied (i.e., through the liberalization of the requirements for entitlement to that benefit), the Veteran may obtain de novo review of that prior decision without having to present "new and material evidence."  See Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994); see also Jensen v. Brown, 19 F.3d 1413, 1415 (Fed. Cir. 1994).  Accordingly, the Board characterizes these matters as de novo claims for service connection.

Finally, the issues of entitlement to service connection for hemangiomas of the liver, fibromyalgia, irritable bowel syndrome and chronic fatigue syndrome, whether new and material evidence has been submitted in order to reopen a claim for service connection for hepatitis C, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Veteran's PTSD symptoms were most typically characterized by irritability and depression; flattened affect, unusual speech pattern, impaired judgment, memory loss or a difficulty in understanding complex commands have not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in June 2004 and October 2007 which fully addressed all notice elements, and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements related to his increased rating claim, the RO provided the Veteran with notice in October 2007 as to what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

As a procedural matter, the Board notes that the Veteran has submitted additional evidence from November 2010, as well as March 2011.  This evidence was received after the last RO review and did not include a waiver.  However, all of this evidence relates to the Veteran's claim for fibromyalgia which, for the reasons discussed below, is being remanded for further development.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  See 38 C.F.R. § 19.31 (2010).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's relevant service treatment records and VA outpatient treatment records.  The Veteran has also submitted his own private treatment records and personal statements.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Treatment records from the Veteran's unconfirmed active duty service from 1981 to 1982 are not on file.  However, the Board is satisfied that all reasonable efforts have been made to acquire them.  Moreover, as the Veteran is already service connected for PTSD and is seeking a higher rating effective from October 2007 (date of claim), these records are not relevant to the claim on appeal.

VA examinations for the Veteran's PTSD claim were obtained in November 2007 and June 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case is more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, the statements of the Veteran, and rely on and cite to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that the Veteran's last VA psychiatric examination is now over 3 years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  In this regard, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's psychiatric condition since the June 2008 VA examination. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is currently rated at 30 percent for his PTSD under DC 9411, which utilizes the general rating criteria set forth in 38 C.F.R. § 4.130 (2010).  As such, in order to be entitled to the next-higher 50 percent rating under DC 9411, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as:
* flattened affect; 
* circumstantial, circumlocutory, or stereotyped speech;  
* panic attacks more than once a week; 
* difficulty in understanding complex commands; 
* impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); 
* impaired judgment or impaired abstract thinking; 
* disturbances of motivation and mood; or 
* difficulty in establishing effective work and social relationships. 
See 38 C.F.R. § 4.130, DC 9411.

After a thorough review of all of the evidence of record, the Board finds that the Veteran's symptoms do not more nearly approximate the rating criteria for the next-higher 50 percent evaluation.

First, the evidence does not indicate either a flattened affect of stereotyped speech.  Specifically, the Veteran underwent a number of periodic mental health evaluations during the appeal period.   Among these evaluations, his affect was observed to be of a "narrow range" in June 2006, and was observed to be "intense" in October 2007.  However, substantially all of the remaining mental health evaluations observed an affect that was full-range.  Similarly, none of these mental health evaluations observed speech patterns that were circumstantial, circumlocutory or stereotyped in nature.  His speech was routinely observed to be goal-directed and normal in rate and volume.  In April 2009, his affect was full range.  While an evaluation in May 2009 indicated an affect that was narrow in range, this appraisal is inconsistent with other observations, and his speech was observed to be normal on that occasion as well.  Additionally, when the Veteran underwent VA psychiatric examinations in November 2007 and June 2008, his affect was observed to be normal, and his speech was unremarkable.  Therefore, a flattened affect or speech that is circumstantial, circumlocutory or stereotyped in nature is not shown.  

The evidence also does not indicate panic attacks of more than once per week, difficulty in understanding complex commands, impairment of short or long term memory and impaired judgment.  Specifically, during the mental health evaluations he underwent from April 2005 to November 2007, his attention span was routinely observed to be full range, his judgment and insight were appropriate and his concentration was seen as fair.  Panic attacks were also not noted in these evaluations.  

At his November 2007 VA examination, his attention span was full range, his concentration was fair, and his judgment and insight were appropriate.  He appeared alert and oriented to person, place and time, and his impulse control was within limits.  Similarly, at his June 2008 VA examination, his psychomotor activity was normal and he appeared oriented to person, place and time.  His judgment was normal in that "he understands the outcome of behavior" and his insight was good in that he understood that he had "a problem."  He denied panic attacks, and he exhibited good impulse control.  

Moreover, subsequent mental health evaluations in April and March 2009 also indicated that his impulse control was within normal limits, his attention span was full range, concentration was fair, and his judgment and insight were appropriate.  Therefore, the evidence does not indicate panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) or impaired judgment or impaired abstract thinking.

Finally, while the Veteran experiences mood disturbances and difficulty establishing effective relationships, the evidence does not indicate that these symptoms are sufficiently severe to warrant an increased rating.  Specifically, throughout his mental health treatment sessions from 2005 to 2007, he spoke of experiencing some depressing events, but it did not appear to affect his functioning.  In general, he has complained of a lack of motivation to do various activities.  At a July 2007 evaluation, for example, he stated that he had lost interest in various activities, sits at home, and "does not want to do anything."  However, on other occasions, these symptoms did not appear so extreme.  For example, in April 2007, it was noted that the Veteran was "doing fine," and that his psychotropic medication was causing a "very good response."  Moreover, in October 2007, his functioning level was described as appropriate.  

Notably, at his November 2007 VA Examination, the Veteran stated that he ruminates about negative events and that he "snaps at people" occasionally.  However, he does remain at least somewhat active, as he regularly does yard work, fishes once per week, and takes care of his parents.  He also expressed an interest in having a significant other, but remarked that his finances (not his psychiatric problems) prevented this.  The examiner also stated her belief that the Veteran's maladaptive personality features may be responsible for his more substantial social and occupational difficulties.  

At his second VA examination in June 2008, the Veteran again reported having depression, but it again did not appear to significantly preclude his social interaction.  In fact, he stated that he had several friends that he recently had taken a trip to visit.  He also indicated a desire to visit other friends, but could not afford travelling to see them.  After reviewing the Veteran's symptoms, the VA examiner concluded that there were no periods of reduced reliability due to PTSD symptoms, nor were there occasional decreases in occupational functioning.  Therefore, while there are some disturbances in motivation and mood, as well as some difficulty in establishing effective work and social relationships, they do not appear so significant as to warrant an increase rating.  

Overall, even when considering the Veteran's sometimes constricted affect, depressed mood and limited motivation, the Board finds that his symptoms do not more closely approximate a 50 percent or higher disability rating.  While not dispositive, he has not demonstrated irregular speech, difficulty in understanding complex commands, impairment of memory, judgment, or abstract thinking, or weekly panic attacks, which is an indicator of his relatively mild symptomatology.  Moreover, and of significant import, difficulty in establishing and maintaining effective work and social relationships has been shown to only a very mild degree.

The Board has considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Here, the Veteran's GAF was reported as 61 in the June 2008 VA examination, but his GAF on all other occasions have been between 50 and 55.  A GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  By comparison, scores ranging from 61-70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board finds that the mild symptoms described in the DSM-IV in connection with a GAF scores in the 61-70 range more nearly equate with the Veteran's overall level of disability.  The Board recognizes that the Veteran is not employed, which could be used to support the assignment of a higher rating.  However, when he was most recently examined in 2008, the examiner explicitly stated that his PTSD symptoms were not the cause of the Veteran's unemployability.  To that end, his PTSD symptoms are not consistent with a disturbance of speech, difficulty understanding complex commands, impaired long-term memory, or impaired judgment or abstract thinking.  The symptoms commonly associated with higher ratings (70 and 100 percent), such as suicidal ideation, neglect of appearance, and an inability to maintain effective relationships, are also not demonstrated.

The Board has also considered the Veteran's statements that his disability is worse than the 30 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his PTSD disability according to the appropriate diagnostic code.  Moreover, while the Veteran's active duty service was as a hospital corpsman, the record does not indicate that he has any training in psychiatric disorders.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.




ORDER

A rating in excess of 30 percent for an acquired psychiatric disorder, characterized as PTSD is denied.  


REMAND

With regard to the Veteran's claims seeking entitlement to service connection for hepatitis C, hemangiomas of the liver, a gastrointestinal disorder, fibromyalgia and chronic fatigue syndrome, the Board has determined that further development is necessary prior to the adjudication of the claim.  

First, the Veteran has claimed entitlement to service connection hepatitis C, which he asserts is due to his service as a medic in the Persian Gulf War.  This claim was previously denied by the RO in March 1998, and is now final.  He has also claimed entitlement to service connection for hemangiomas of the liver.  In adjudicating these claims, the RO has considered them as a single claim.  However, the Board has determined that incorporating the Veteran's hemangiomas claim into his previously denied hepatitis C claim was inappropriate, as they are not of the same factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008)

Specifically, a hemangioma is defined as a "vascular malformation" resulting from the malformation of angioblastic tissue.  See Dorland's Illustrated Medical Dictionary, p. 842 (31st ed.) (2007).  Hepatitis C, on the other hand, is a "viral disease caused by the hepatitis C virus" that may result in cirrhosis of the liver. Id. at 856.  Thus, while both may affect the liver, they are not truly of the same etiology.  The Veteran's hemangioma claim must therefore be adjudicated as an original claim.

Next, before the Board can adjudicate his previously denied hepatitis C claim, the Veteran must first be provided with additional notice in order to be compliant with the VCAA.  Specifically, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in the context of a claim to reopen, in addition to providing notice on what evidence is necessary to establish service connection, VA must also provide notice describing what evidence is necessary to substantiate the element or elements that were found insufficient in the previous denial.

Here, the Veteran was provided with notice as to what types of evidence is required to reopen a previously denied claim in letters sent in August 2004 and March 2005.  He was not notified of the basis for the previous denial for his hepatitis C claim.  Therefore, he should be provided with this notice prior to adjudicating the claims.   

Additionally, as was noted above, 38 C.F.R. § 3.317 was amended in 2003, in response to the enactment of Veterans Education and Benefits Expansion Act of 2001, which amended 38 U.S.C. 1117 to expand the definition of "qualifying chronic disability" (for service connection) to include not only a disability resulting from an undiagnosed illness as stated in prior law, but also any diagnosed illness that the Secretary determines in regulations warrants a presumption of service-connection under 38 U.S.C. 1117(d).  

Accordingly, VA amended 38 C.F.R. § 3.317 to now include, as a "qualifying chronic disability," any "chronic multisymptom illnesses" that are defined by a cluster of signs or symptoms, to include chronic fatigue syndrome, fibromyalgia and irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i)(B).  

Moreover, as was also noted above, 38 C.F.R. § 3.317 was again amended, effective August 15, 2011, to further expand the scope of this section by replacing the term "irritable bowel syndrome" with the term "functional gastrointestinal disorders," which include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  See 76 Fed. Reg. 41696-98 (July 15, 2011), later codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3).  

The attached note to this subsection clarifies that these disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  

In this case, the Veteran has been diagnosed with all three of the specifically listed "chronic multisymptom illnesses" on different occasions.  Specifically, he was diagnosed with fibromyalgia at a private evaluation in March 2011.  Next, at a VA examination in March 1997, he was diagnosed with irritable bowel syndrome.  Finally, in November 2002, he was evaluated for what he characterized as "chronic fatigue."  These claimed disorders now fall squarely within the definition of the amended 38 C.F.R. § 3.317.  

However, even when a veteran is diagnosed with "chronic multisymptom illnesses," service connection is not for application unless the evidence shows that they were manifest either (a) during active duty in the Southwest Asia Theater of Operations during the Persian Gulf War, or (b) to a degree of 10 percent or more not later than December 31, 2011.  Here, the evidence does not indicate treatment for any of these disorders while on active duty.  Indeed, in June 2004, he specifically stated that he was not treated during service.  A VA examination is necessary in order to determine whether these disorders are manifest to a degree of 10 percent or more prior to December 31, 2011.  

Finally, in his February 2009 VA Form-9, the Veteran has asserted that he is unemployable due to his PTSD. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation based upon individual unemployability is not a freestanding claim. Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability. Specifically, the claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of the initial claim or as a claim for an increase rating for a service-connected disability.  The claim for an extraschedular rating in excess of 30 percent for PTSD is thereby held in abeyance.

If a veteran asserts entitlement to a total rating for compensation based upon individual unemployability during the appeal of the claim for an increased rating, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Therefore, in view of Rice, the Board finds that the Veteran has raised the issue of entitlement to TDIU as part of his claim for a higher initial rating for his service-connected PTSD, and a VA examination is also necessary to determine the effects of his PTSD on his unemployability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a corrective VCAA notice, as defined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it pertains to the matter of whether new and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  The letter should specifically discuss the bases for the prior denial of this claim.

2.  Acquire the Veteran's treatment records from the VA Medical Center in Birmingham, Alabama, since June 2009. If the Veteran has undergone any recent private treatment for his hepatitis C, irritable bowel syndrome, chronic fatigue disorder or fibromyalgia, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so. A record of any negative development should be included in the claims file.

3.  Schedule the Veteran for a VA examination in order to determine the nature and extent of his irritable bowel syndrome (or other associated gastrointestinal disorder), fibromyalgia and chronic fatigue syndrome.  
The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that any of these disorders had their onset in active duty or are otherwise attributable to active duty.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of these disorders, and the continuity of symptomatology.  All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a reasons and basis for the opinions provided.  

Additionally, the examiner is asked to state whether any of these disorders are to a degree of 10 percent disabling or more.  For evaluation purposes, 10 percent disabling is defined as follows:
a) Irritable Bowel Syndrome:  Moderate disability, characterized by frequent episodes of abdominal distress.  38 C.F.R. § 4.114, DC 7319.
b) Chronic Fatigue Syndrome:  Fatigue that waxes and wanes, but result in periods of incapacitation of at least one but less than two weeks total duration per year.  The condition will be considered "incapacitating" only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, DC 6354.  
c) Fibromyalgia:  Requiring continuous medication for control.  38 C.F.R. § 4.71a, DC 5025.  

4.  Schedule the Veteran with an appropriate VA examination to determine the effects of his service-connected disability on his ability to maintain employment consistent with his education and occupational experience.

The claims file and a complete copy of this Remand must be made available to the VA examiner for review in conjunction with the employment examination.  All necessary special studies or tests are to be accomplished. The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on a review of the case and the claims file, the VA examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

This opinion must also include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, readjudicate the issues of entitlement to service connection for hemangiomas of the liver, fibromyalgia, irritable bowel syndrome and chronic fatigue disorder, whether new and material evidence has been submitted in order to reopen a previously denied claim for hepatitis C, and for entitlement to TDIU.  

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


